Citation Nr: 0514922	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-36 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to payment of VA compensation at the 2001 
rate for an award of a 100 percent rating for post traumatic 
stress disorder (PTSD) in retroactive monthly payments 
effective from July 4, 1994.

2.  Entitlement to an effective date prior to July 4, 1994 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to July 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (the RO).

Procedural history 

The RO in a January 1998 rating decision determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for PTSD.  

In May 2001, the veteran, through his attorney, filed a 
petition for extraordinary relief in the nature of a writ of 
mandamus in the United States Court of Appeals for Veterans 
Claims (the Court) in essence requesting the Court to require 
the RO to process the veteran's appeal.  In October 2001, 
representatives of the veteran and the Secretary of VA filed 
a Joint Motion to Dismiss the Petition.  The parties 
concurrently filed a stipulated agreement wherein VA agreed 
to award service connection for PTSD and assign a 50 percent 
rating, effective July 5, 1990.  VA further agreed to award a 
temporary total disability rating  pursuant to 38 C.F.R. 
§ 4.29 for the period beginning February 1, 1999 through 
March 31, 1999; the 50 percent rating was resumed as of April 
1, 1999.  The terms of the agreement were effectuated by the 
RO in a November 2001 rating decision.  

In a June 2002 rating decision, the RO increased the 
disability rating for PTSD to 100 percent, effective July 4, 
1994.  An appeal was subsequently perfected as to the 
effective date of the 100 percent rating and to as to whether 
the veteran was entitled to retroactive payment of VA 
compensation at the 2001 rate from July 4, 1994 forward.  

The earlier effective date issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

In a June 2002 rating action, the RO awarded the veteran a 
100 percent disability for PTSD, effective July 4, 1994; the 
RO awarded the veteran retroactive compensation benefits 
according to the specific monthly entitlement amounts 
specified by statute ranging from $1,774 in monthly 
compensation, effective August 1, 1994 to $2,163 in monthly 
compensation, effective December 1, 2001.


CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
monthly rate of $2,163 from August 1, 1994.  38 U.S.C.A. § 
1114(j) (West 2002); 38 C.F.R. § 3.21 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to payment of VA compensation at the 2001 
rate for an award of a 100 percent rating for post traumatic 
stress disorder (PTSD) in retroactive monthly payments 
effective from July 4, 1994.

The veteran seeks retroactive payment of compensation for 
PTSD at the 2001 monthly rate from July 4, 1994.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.

Similarly, in a recent precedential opinion, VA's General 
Counsel held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

This case deals with the issue of the calculation of VA 
compensation benefits.  
The pertinent facts in this case are not in dispute; 
application of pertinent provisions of the law and 
regulations will determine the outcome.  Accordingly, the 
Board finds that no amount of additional evidentiary 
development would change the outcome of this case, and 
therefore the provisions of the VCAA are not applicable.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2004).  The veteran and his attorney have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; however, no hearing was 
requested.  In February 2004, the veteran's attorney stated 
that he had no additional evidence or argument to present.  

Analysis

Relevant facts

Pursuant to a stipulated agreement, the RO, in November 2001 
granted service connection for PTSD and assigned a 50 percent 
rating from July 5, 1990.  In a June 2002 rating decision, 
the RO increased the disability rating to 100 percent 
effective July 4, 1994.  In July 2002, the RO notified the 
veteran of his retroactive monthly compensation payments in 
the amount of $1,774 beginning on August 1, 1994.  The letter 
advised that he was being paid as a single veteran with no 
dependents.  The RO notified him of the changes in the 
monthly compensation amounts that were due to legislative 
increases.  The VA notified him that he would receive $2,163, 
effective December 1, 2001.



Contentions 

The veteran, through his attorney, appealed the award of his 
retroactive monthly compensation benefits.  The disagreement 
is with how these benefits were calculated in accordance with 
38 U.S.C.A. § 1114(j).

The veteran's attorney sets forth the argument in the April 
2003 notice of disagreement and the December 2003 substantive 
appeal as follows:

The veteran contends that the plain 
language of 38 U.S.C. § 1114(j) states, 
"For the purposes of section 1110 of this 
title - (j) if and while the disability 
is rated as total the monthly 
compensation shall be $2,163." (Emphasis 
added)[.]  The statute requires that if 
and while the claimant's disability is 
rated as total, the amount of the monthly 
disability compensation shall be $2,163.  
The award letter of July 2, 2002 
calculated the veteran's entitlement to 
benefits in a manner inconsistent with 
the mandate of 38 U.S.C. § 1114(j).

The veteran was not rated as totally 
disabled until the Rating Decision of 
June 26, 2002.  Consequently, he was not 
rated totally disabled in August of 1994.  
Therefore, the progressive calculation of 
the veteran's entitlement to the amount 
of monthly benefits should not have been 
calculated on the amount of compensation 
for a total rating in August 1994, or at 
any date thereafter until he was totally 
rated in June of 2002.

It was the Agency which failed to 
properly rate the veteran as totally 
disabled in August of 1994, and at all 
dates thereafter until June of 2002.  The 
plain language of 38 U.S.C. § 1114(j) 
contemplates that the amount of 
compensation is to be calculated only if 
and while the disability is totally 
rated.  The veteran's disability was not 
totally rated until June of 2002.  
Therefore, the correct calculation, 
pursuant to 38 U.S.C. § 1114(j), should 
have been at the $2,163 monthly rate from 
August 1, 1994.

See notice of disagreement, dated April 14, 2003, pages 2-3; 
and substantive appeal, dated December 9, 2003, page 6.  

Discussion

The rates of disability compensation payable to veterans are 
established by law.  
See 38 U.S.C.A. § 1114 (West 2002).  These rates are 
periodically adjusted by Congress, usually on an annual 
basis.

For example, the current version of 38 U.S.C.A. § 1114(j) 
provides that "if and while the disability is rated as total 
the monthly compensation shall be $2,193."  Congress 
specifically provided that the current version of section 
1114 "shall take effect on December 1, 2001."  Pub. L. No. 
107-94, § 7, 115 Stat. 902 (Dec. 21, 2001).  In previous 
years, Congress consistently specified effective dates for 
its amendments to section 1114.

As set forth above, in a June 2002 rating decision, the RO 
determined that the veteran was entitled to a 100 percent 
rating for PTSD for the period beginning on July 4, 1994.  
Accordingly, in the July 2002 letter, the RO notified the 
veteran that he would be paid the amount that he would have 
received had he been rated 100 percent disabled on July 4, 
1994, as specified by the versions of 38 U.S.C.A. § 1114(j) 
in effect at the time the payments would have been made.

The veteran's attorney does not argue that the monthly 
compensation amounts since August 1, 1994, as specified by 
the versions of 38 U.S.C.A. § 1114(j), were incorrectly added 
or that the dates of payment are incorrect.  His argument is 
simply that the monthly compensation amount of $2,163, which 
became effective on December 1, 2001 by statutory amendment 
to 38 U.S.C.A. § 1114(j), should apply retroactively to 
August 1, 1994.  The veteran's attorney argues that the plain 
language of 38 U.S.C.A. § 1114(j) requires payment at the 
dollar amount written into the version of the statute in 
effect at the time of the rating decision issuing the 100 
percent disability rating.

This argument is devoid of merit.  It has no basis in statute 
or established case law.  Indeed, the same attorney has 
previously advocated a similar position in a case where 
retroactive special monthly compensation benefits were 
awarded on the basis of clear and unmistakable error.  This 
argument has been specifically considered and rejected by the 
United States Court of Appeals for the Federal Circuit 
(the Federal Circuit).  Specifically, the Federal Circuit 
held that such an argument

would be tantamount to reading the 
statute's incorporation of an explicit 
dollar amount as a waiver of sovereign 
immunity and as an expression of a 
willingness to compensate veterans 
disadvantaged by a [clear and 
unmistakable error] in real, rather than 
nominal, dollars.  This argument fails 
because § 1114 does not address the issue 
of retroactive payments, much less 
provide a clear, explicit waiver of the 
government's sovereign immunity from 
interest payments accruing to retroactive 
payments."

Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran in Sandstrom asserted that the 
amount should have been calculated according to the 1996 
rate, so that the 1996 correction would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a), as if the decision had been made in 1969.  The 
Federal Circuit rejected these arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  The 
Board finds that the instant case fall squarely within the 
holding of the Federal Circuit in Sandstrom.  

The veteran has not raised any argument couched in equity; 
rather he relies on his attorney's interpretation of the law.  
Even if an argument based on equity had been made, the Board 
could not entertain it.  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on its application of the law to the 
pertinent facts.

In short, based on the law the veteran is not entitled to 
payment of compensation at the monthly rate of $2,163 from 
August 1, 1994.  38 U.S.C.A. § 1114(j) (West 2002); 38 C.F.R. 
§ 3.21 (2004).  The Board is bound by the laws enacted by 
Congress.  See 38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, for the reasons set forth above, it is clear that the 
law does not provide a basis to award the benefit sought by 
the veteran.  The appeal is denied.


ORDER

Entitlement to payment of compensation at the monthly rate of 
$2,163, effective August 1, 1994, is denied.






	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to an effective date prior to July 4, 1994 
for a 100 percent rating for PTSD.  

Reasons for remand

The VCAA

As noted above, the VCAA has enhanced the duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In his notice of disagreement dated in April 2003, the 
veteran's attorney asserted that in conjunction with the 
claim for an earlier effective date the veteran did not 
receive notice that complies with the VCAA.  Specifically, 
the attorney noted that the veteran "was entitled to be 
informed of the evidence necessary to substantiate a claim 
for entitlement to an effective date from July 5, 1990 . . . 
."  See notice of disagreement, dated April 14, 2003, page 
3.  A review of the record reflects that no such notice has 
been provided with respect to the earlier effective date 
issue which is on appeal. 

With respect to the content of the VCAA notice, the Court in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In light of the attorney's contentions, as well as the state 
of the record, the Board will remand the issue for notice to 
the veteran which fully complies with the VCAA and 
Quartuccio.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided on 
May 1, 2003, the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C. § 5103(b).  Thus, if as 
here the record has a procedural defect with respect to the 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Board acknowledges the attorney's request for a 
"retrospective medical opinion" to determine the severity 
of the veteran's PTSD since July 5 1990.  See the  
substantive appeal dated December 9, 2003, page 7.  It 
appears that the attorney would have VA obtain a medical 
opinion on the chance that a someone would opine that the 
veteran was unemployable due to his service-connected PTSD 
sometime earlier than what the record now discloses.  
However, as the Court has stated, VA's "duty to assist is not 
a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support the claim."  Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [emphasis as in original]; see also Counts v. 
Brown, 6 Vet. App. 473, 478- 79 (1994).  

The Board accordingly declines to remand this case for such 
an opinion as it is not necessary to decide the claim.  See 
38 C.F.R. § 3.159 (2004).  The veteran is advised that while 
the case is in remand status, he is free to supplement the 
record himself by obtaining such a medical opinion.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, this case is REMANDED to VBA for the following:

VBA must review the veteran's VA claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, a 
letter which includes all four elements 
of the VCAA must be sent to the veteran, 
with a copy to his attorney.  The Board 
reemphasizes the attorney's statement 
that the veteran should be informed of 
the evidence necessary to substantiate 
the claim for entitlement to an effective 
date earlier than July 4, 1994 for a 
total rating for PTSD.  If required by 
the circumstances, the claim should then 
be readjudicated.  If no readjudication 
is necessary, the case should be returned 
to the Board for further appellate 
review, after all appropriate due process 
considerations have been satisfied.  If 
the claim is readjudicated and the 
outcome is unfavorable to the veteran, he 
and his attorney should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and they should be afforded 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required of 
the veteran until he is contacted.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


